Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1 and 17, the closest prior art, Henseler et al. (US Pub. 2013/0009267), discloses an SiPM sensor having a non-uniform cell structure pattern associated with a predetermined light distribution profile, with the benefit of improved energy resolution, higher efficiency and increased signal linearity (Figure 5; claim 1).  
However, the prior art fails to disclose or suggest, in combination with the other claimed elements, wherein an SiPM sensor chip comprises microcells connected to output channels for a linear coding, wherein pixels consisting of comprising microcells Z, each pixel being associated with an xy position x1, x2, x3, ..., xn or y1, y2, y3, ... yM, wherein a plurality of the pixels form a block, wherein the microcells are connected to output channels for a linear coding, and wherein: a) in the case of a one-dimensional linear coding in at least one row m of M rows, N pixels x1, x2, ..., xn are present in the x direction, and within this row a linear coding is produced in that, within the m rows, the number of microcells of a pixel ending in an output channel Am belonging to the mth row changes in the progressive direction from x1 to xn in a numerically decreasing manner, and the number of microcells of a pixel ending in the output channel Bm belonging to the mth row changes in a numerically ascending manner, so that the number of microcells interconnected with Am or Bm inversely changes linearly with progressing pixels in a row in the x direction, resulting in a linear coding, or b) in the case of a one-dimensional linear coding in at least one column n of N columns, M pixels y1, y2, ..., yM are present in the y direction, and within this column a linear coding is produced in that, within the n columns, the number of microcells of a pixel ending in the output channel An belonging to 1 to yM in a numerically decreasing manner, and the number of microcells of a pixel ending in the output channel Bn belonging to the nth column changes in a numerically ascending manner, so that the number of microcells interconnected with An or Bn inversely changes linearly with progressing pixels in a column in the y direction, resulting in a linear coding, or c) in the case of a two-dimensional linear coding in at least one row m of M rows, N pixels x1, x2, ..., xn are present in the x direction, and within this row a linear coding is produced in that, within the m rows, the number of microcells of a pixel ending in a shared.  The balance of claims are allowed based on dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C BRYANT whose telephone number is (571)270-1282.  The examiner can normally be reached on M-Tu-W-F / 7a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


MICHAEL C. BRYANT
Primary Examiner
Art Unit 2884



/MICHAEL C BRYANT/Primary Examiner, Art Unit 2884